CONFIDENTIAL                        



[amendment1tothirdforbearance.gif]
AMENDMENT NUMBER ONE TO
THIRD FORBEARANCE AGREEMENT
 
 

This Amendment Number One to Third Forbearance Agreement dated as of February
26, 2013 (the “Amendment Agreement”), is entered into by and among: (i) CPI
Corp., a Delaware corporation (the “Borrower” also referred to herein as the
“Company”); (ii) Consumer Programs Incorporated, a Missouri corporation (“CP
Inc.”), CPI Canadian Holdings, Inc., a Delaware corporation (“CPI Canada
Holdings”), CPI Images, L.L.C., a Missouri limited liability company (“Images”),
CPI International Holdings, Inc., a Delaware corporation (“CPI International”),
Texas Portraits L.P., a Delaware limited partnership (“Texas”), Centrics
Technology, Inc., a Delaware corporation (“Centrics”), and Image Source Inc., a
Missouri corporation (“ISI,” and, with CP Inc., CPI Canada Holdings, Images, CPI
International, Texas and Centrics, each an “Original Guarantor” and,
collectively, the “Original Guarantors”); (iii) Bella Pictures Holdings, LLC, a
Delaware limited liability company (“Bella”), and Sandy Realty Holdings, LLC, a
Missouri limited liability company (“Sandy” and, with Bella, each an “Additional
Guarantor” and collectively, the “Additional Guarantors”); (iv) CPI Corp., an
unlimited liability company organized under the laws of Nova Scotia (“CPI
Canada”), CPI Portrait Studios of Canada Corp., an unlimited liability company
organized under the laws of Nova Scotia (“Studios Canada”), CPI Canadian Images,
an Ontario partnership (“Images Canada” and with CPI Canada and Studios Canada,
each a “Canadian Guarantor”, and collectively, the “Canadian Guarantors”); and
(v) Bank of America, N.A., as Administrative Agent (“Administrative Agent”) for
the various financial institution parties identified as Lenders in the Credit
Agreement (collectively, “Lenders”). Borrower, the Original Guarantors, the
Additional Guarantors and the Canadian Guarantors are collectively referred to
herein as the “Borrower Parties.”
RECITALS
A.Lenders extended a loan to Borrower (the “Loan”) pursuant to that certain
Credit Agreement dated as of August 30, 2010, as amended by that certain First
Amendment to Credit Agreement dated December 16, 2011 (the “First Amendment”),
as further amended by that certain Forbearance Agreement dated May 18, 2012 (the
“Forbearance Agreement”), as further amended by that certain Second Amendment to
Credit Agreement dated as of June 6, 2012 (“Second Amendment”), as further
amended by that certain Third Amendment to Credit Agreement dated as of August
28, 2012 (“Third Amendment”), as further amended by that certain Fourth
Amendment to Credit Agreement dated as of November 9, 2012 (“Fourth Amendment”),
as further amended by that certain Second Forbearance Agreement dated December
28, 2012 (the “Second Forbearance Agreement”), and as further amended by that
certain Third Forbearance Agreement dated January 29, 2013 (the “Third
Forbearance Agreement”), and collectively with the above, the “Credit
Agreement”).
B.The Company and the Original Guarantors executed and delivered that certain
Guaranty and Collateral Agreement dated as of August 30, 2010 (the
“Guaranty/Collateral Agreement”), pursuant to which, among other things, the
Original Guarantors guaranteed the Company’s payment and performance of its
obligations under the Credit Agreement and the Company and the Original
Guarantors granted Administrative Agent a security interest in the

PX01DOCS\735291.4
1

--------------------------------------------------------------------------------

CONFIDENTIAL                        



Collateral (as defined therein). The Additional Guarantors executed and
delivered a Joinder Agreement to the Guaranty/Collateral Agreement dated as of
May 23, 2012, pursuant to which the Additional Guarantors assumed, jointly and
severally with the Original Guarantors, all of the obligations of the Company
and the Original Guarantors arising under the Guaranty/Collateral Agreement. The
Canadian Guarantors executed and delivered a Joinder Agreement to the
Guaranty/Collateral Agreement dated as of December 28, 2012, pursuant to which
the Canadian Guarantors assumed, jointly and severally with the Original
Guarantors and the Additional Guarantors, all of the obligations of the Company.
The Credit Agreement and the Guaranty/Collateral Agreement, together with any
and all other instruments and agreements that evidence, relate to, or secure the
Loan (including this Amendment Agreement), as such instruments and agreement
have been amended or are amended, are hereinafter collectively referred to as
the “Loan Documents.”
C.The Third Forbearance Agreement identified certain Events of Default that
existed under the Loan Documents as of the date of Third Forbearance Agreement
(collectively, the “Existing Defaults”), which have not been cured.
D.Pursuant to the terms of the Third Forbearance Agreement, the forbearance
period expired on February 15, 2013. The Lenders agreed informally to extend the
forbearance period to February 20, 2013. The Company on behalf of each of the
Borrower Parties has requested that the Administrative Agent, for itself and for
the benefit of each Lender, agree to extend the forbearance period to March 6,
2013. Although it is under no obligation to do so, Administrative Agent is
willing to forebear from exercising its rights and remedies by extending such
forbearance period to March 6, 2013 strictly pursuant to the terms and
conditions set forth herein.
AGREEMENT
Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the parties agree as follows:


1.RECITALS. All of the foregoing recitals and statements are hereby affirmed by
the Borrower Parties as true statements of fact and may be used as binding
admissions in a court of law or equity, or other judicial or non-judicial
proceedings.
2.    DEFINED TERMS. Unless otherwise defined in this Amendment Agreement, all
capitalized terms used herein as defined terms shall have the meanings given to
them in the Loan Documents.
3.    TERM OF FORBEARANCE. Borrower Parties and Administrative Agent, for itself
and for the benefit of each Lender, agree to amend the definition of the term
“Extended Forbearance Period” and the term “Extended Forbearance Period
Termination Date” by deleting the referenced date of February 15, 2013 and
inserting in its place the date of March 6, 2013.
4.    NOTICE OF INTENTION TO ENFORCE SECURITY AGAINST CANADIAN GUARANTORS.
NOTWITHSTANDING THE AGREED UPON FORBEARANCE, THE BORROWER PARTIES ACKNOWLEDGE
AND AGREE THAT THE ADMINISTRATIVE AGENT WAS ENTITLED TO DELIVER THE DEMAND
LETTER DATED FEBRUARY 22, 2013, ENCLOSING THE “NOTICE OF INTENTION TO ENFORCE

PX01DOCS\735291.4
2

--------------------------------------------------------------------------------

CONFIDENTIAL                        



SECURITY” DATED FEBRUARY 22, 2013, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT
A (THE “NOI”) AND THE BORROWER PARTIES ACKNOWLEDGE AND AGREE THE NOI HAS BEEN
RECEIVED BY THE CANADIAN GUARANTORS AND WAS VALIDLY DELIVERED IN ACCORDANCE WITH
THE PROVISIONS OF THE LOAN DOCUMENTS AND THE BANKRUPTCY AND INSOLVENCY ACT
(CANADA) AND NOTHING IN THIS AMENDMENT AGREEMENT OR ANY PRIOR FORBEARANCE
AGREEMENT SHALL TOLL THE RUNNING OF OR STAY THE TEN DAY NOTICE PERIOD SET FORTH
IN THE NOI; PROVIDED, HOWEVER, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF
THE THIRD FORBEARANCE AGREEMENT, AS AMENDED HEREBY, NEITHER THE ADMINISTRATIVE
AGENT NOR THE LENDERS SHALL TAKE FURTHER OR ADDITIONAL STEPS TO ENFORCE THEIR
SECURITY DURING THE EXTENDED FORBEARANCE PERIOD, NOTWITHSTANDING THAT THE NOTICE
PERIOD SET OUT IN THE NOI MAY HAVE EXPIRED DURING THE EXTENDED FORBEARANCE
PERIOD.
5.    LETTERS OF CREDIT. Several Letters of Credit have been issued and are
outstanding under the terms of the Credit Agreement. Eight (8) of those Letters
of Credit expire (“Expiring Letters of Credit”) within the next six (6) months.
The Expiring Letters of Credit, with their stated beneficiary, amount and
current expiration are set forth below:


LC #
BENEFICIARY
AMOUNT
CURRENT EXPIRATION
3096943
THE TRAVELERS INDEMNITY COMPANY
$       80,381.00
5/6/2013
3096945
SAFETY NATIONAL CASUALTY CORPORATION
$     200,000.00
4/29/2013
3097045
RELIANCE INSURANCE COMPANY
$     573,877.00
6/6/2013
3097046
MUTUAL INDEMNITY LTD.
$       90,000.00
6/5/2013
3097047
LUMBERMEN’S MUTUAL CASUALTY COMPANY AND AMERICAN MOTORISTS INSURANCE COMPANY AND
AMERICAN MANUFACTURERS MUTUAL INSURANCE COMPANY AND AMERICAN PROTECTION
INSURANCE COMPANY
$     210,000.00
6/5/2013
3097049
THE TRAVELERS INDEMNITY COMPANY
$11,122,500.00
6/6/2013
3097050
ARROWOOD INDEMNITY COMPANY
$       23,000.00
6/6/2013
3097052
WAL-MART STORES, INC.
$  1,500,000.00
6/6/2013



            The Borrower Parties have requested the Lenders to renew the
Expiring Letters of Credit. Although the Administrative Agent is under no
obligation to do so, the Administrative Agent, subject to its sole and absolute
discretion, may renew each of the Expiring Letters of Credit for up to one (1)
year from their current expiration date regardless of whether or not the
Extended Forbearance Period Termination Date has or has not passed. The renewal
of the Expiring Letters of Credit

PX01DOCS\735291.4
3

--------------------------------------------------------------------------------

CONFIDENTIAL                        



whether occurring before or after the Extended Forbearance Period Termination
Date (or the Termination Date) shall not: (a) constitute any waiver, release,
modification, or forbearance (other than the express forbearance terms agreed to
by the Administrative Agent and the Lenders under the Third Forbearance
Agreement, as amended by this Amendment Agreement) by the Administrative Agent
or the Lenders with respect to the Existing Defaults or the express terms of the
Loan Documents, including, without limitation, the Third Forbearance Agreement
as amended; or (b) prohibit the Administrative Agent or the Lenders from
exercising their rights and remedies with respect to the Existing Defaults
subsequent to the Extended Forbearance Period Termination Date (all of which
rights and remedies are hereby reserved in full).


6.    AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS. Effective as of
the date of this Amendment Agreement, the definition of the term “Termination
Date” as set forth in the Credit Agreement and the other Loan Documents is
amended to read as follows:
“The definition of “Termination Date” as set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated to mean: “the earlier to occur of (a)
March 6, 2013, (b) the Extended Forbearance Period Termination Date (as defined
in the Third Forbearance Agreement dated as of January 29, 2013, as amended by
an Amendment Number One to Third Forbearance Agreement dated as of February 26,
2013), or (c) such other date on which the Commitments terminate pursuant to
Section 6 or Section 13.”
7.    CONFIRMATION OF COLLATERAL/FURTHER ASSURANCES. Each Borrower Party hereby:
i) confirms to Administrative Agent that all security interests and liens
heretofore granted by it to Administrative Agent, for the benefit of the
Lenders, securing the obligations of any Borrower Party to Administrative Agent
or any Lender arising out of the Loan Documents; ii) acknowledges and agrees
that all such obligations shall continue to be secured by any and all such
security interests and liens except as expressly provided herein; and iii)
agrees to execute and deliver to Administrative Agent and each Lender any and
all agreements and other documentation and to take any and all actions
reasonably requested by Administrative Agent and each Lender at any time to
assure the perfection, protection, priority, and enforcement of Administrative
Agent and each Lender’s rights under the Loan Documents, with respect to all
such security interests and liens, at Borrower Parties’ sole cost and expense.
8.    BINDING EFFECT. This Amendment Agreement shall be binding upon each
Borrower Party and Administrative Agent, and their respective successors and
assigns, and shall inure to the benefit of such parties and their respective
successors and assigns; provided, however, that no Borrower Party may assign any
rights arising from this Amendment Agreement or any Loan Documents without
Administrative Agent’s prior written consent, and any prohibited assignment
shall be null and void.
9.    COUNTERPARTS; EFFECTIVENESS. This Amendment Agreement may be executed in
any number of counterparts and by the different parties on separate
counterparts. Each such counterpart, whether delivered by facsimile, email, or
other electronic delivery, shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement.

PX01DOCS\735291.4
4

--------------------------------------------------------------------------------

CONFIDENTIAL                        



10.    AMENDMENT AND WAIVER. No amendment or waiver of any provision of this
Amendment Agreement shall be effective unless set forth in a writing signed by
the parties hereto.
11.    GOVERNING LAW. This Amendment Agreement shall be governed by and
construed in accordance with the provisions of Section 15.7 of the Credit
Agreement.
12.    SEVERABILITY. Any provision of this Amendment Agreement that is held to
be inoperative, unenforceable, voidable, or invalid in any jurisdiction shall,
as to that jurisdiction, be ineffective, unenforceable, void, or invalid without
affecting the remaining provisions in that or any other jurisdiction, and to
this end the provisions of this Amendment Agreement are declared to be
severable.     
13.    RELEASE. As a material part of the consideration for Administrative Agent
entering into this Amendment Agreement, each Borrower Party (collectively
“Releasor”) agrees as follows (the “Release Provision”):
13.1    Releasor hereby releases and forever discharges Administrative Agent and
each Lender and such parties’ predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys,
representatives, parent corporations, subsidiaries, and affiliates (hereinafter
all of the above collectively referred to as “Lender Group”) jointly and
severally from any and all claims, counterclaims, demands, damages, debts,
agreements, covenants, suits, contracts, obligations, liabilities, accounts,
offsets, rights, actions, and causes of action of any nature whatsoever,
including, without limitation, all claims, demands, and causes of action for
contribution and indemnity, whether arising at law or in equity, whether
presently possessed or possessed in the future, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
presently accrued or to accrue hereafter, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which Releasor
may have or claim to have against any of the Lender Group, in each case to the
extent arising or accruing prior to and including February 26, 2013; provided,
however, that Administrative Agent and each Lender shall not be released hereby
from any obligation to pay to Releasor any amounts that Releasor may have on
deposit with Administrative Agent or such Lender, in accordance with applicable
law and the terms of the documents establishing any such deposit relationship.
13.2    Releasor agrees not to sue any of the Lender Group or in any way assist
any other person or entity in suing any of the Lender Group with respect to any
claim released herein. The Release Provision may be pleaded as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit, or other proceeding which may be instituted, prosecuted, or
attempted in breach of the release contained herein.
13.3    Releasor is the sole owner of the claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other person or entity.

PX01DOCS\735291.4
5

--------------------------------------------------------------------------------

CONFIDENTIAL                        



13.4    Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent to enter into this
Amendment Agreement on behalf of itself and each Lender.
13.5    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
the Lender Group so as to foreclose forever the assertion by Releasor of any
claims released hereby against any of the Lender Group.
13.6    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
14.    NOTICES. Any notice, demand or other communications which any party
hereto may desire or may be required to give to any other party hereto shall be
in writing, and shall be deemed given if and when personally delivered (personal
delivery shall include delivery by messenger or expedited delivery service,
regularly providing proof of delivery, such as Federal Express or Airborne), or
when delivered (whether accepted or refused) by United States registered or
certified mail, postage prepaid and return receipt requested addressed to a
party at its address set forth in the Credit Agreement and/or the
Guaranty/Collateral Agreement.
15.    FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
16.    Missouri Revised Statute §432.045. ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU
(BORROWER) AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH,
TOGETHER WITH THE LOAN DOCUMENTS, IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
[Signatures on Following Pages]

PX01DOCS\735291.4
6

--------------------------------------------------------------------------------

CONFIDENTIAL                        





IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered as of the day and year first above written.
BORROWER:


CPI CORP, a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


ORIGINAL GUARANTORS:


CONSUMER PROGRAMS INCORPORATED, a Missouri corporation


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI CANADIAN HOLDINGS, INC., a Delaware corporation


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI IMAGES, L.L.C., a Missouri limited liability company


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    



PX01DOCS\735291.4
7

--------------------------------------------------------------------------------

CONFIDENTIAL                        



TEXAS PORTRAITS L.P., a Delaware limited partnership




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CENTRICS TECHNOLOGY, INC., a Delaware corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


IMAGE SOURCE INC., a Missouri corporation




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    




ADDITIONAL GUARANTORS:


BELLA PICTURES HOLDINGS, LLC, a Delaware limited liability company




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


SANDY REALTY HOLDINGS, LLC, a Missouri limited liability company




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    



PX01DOCS\735291.4
8

--------------------------------------------------------------------------------

CONFIDENTIAL                        



CANADIAN GUARANTORS:


CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company organized
under the laws of Nova Scotia




By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    




CPI CANADIAN IMAGES, an Ontario partnership


By: CPI PORTRAIT STUDIOS OF CANADA CORP., an unlimited liability company
organized under the laws of Nova Scotia, its partner


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    


By: CPI CORP., an unlimited liability company organized under the laws of Nova
Scotia, its partner


By: /s/ Dale Heins    
Name: Dale Heins    
Title: EVP Finance / CFO / Treasurer    



















PX01DOCS\735291.4
9

--------------------------------------------------------------------------------

CONFIDENTIAL                        



BANK OF AMERICA, N.A., as Administrative Agent for the various financial
institution parties identified as Lenders, as Issuing Lender, and as a Lender




By: /s/ Colin J. McClary    
Name: Colin J. McClary    
Title: SVP    











PX01DOCS\735291.4
10

--------------------------------------------------------------------------------

CONFIDENTIAL                        



FIFTH THIRD BANK, as a Lender




By: /s/ Steven J. Englehart    
Name: Steven J. Engelhart    
Title: Vice President    



PX01DOCS\735291.4
11

--------------------------------------------------------------------------------

CONFIDENTIAL                        



THE PRIVATE BANK AND TRUST COMPANY, as a Lender




By: /s/ Joseph G. Fudez    
Name: Joseph G. Fudez    
Title: Managing Director    









PX01DOCS\735291.4
12

--------------------------------------------------------------------------------

CONFIDENTIAL                        



ASSOCIATED BANK, N.A., as a Lender




By: /s/ Dan Maher    
Name: Dan Maher    
Title: SVP    

PX01DOCS\735291.4
13

--------------------------------------------------------------------------------

CONFIDENTIAL                        



EXHIBIT A


NOI


[Attached behind this Page]



PX01DOCS\735291.4
14